Case 5:20-cv-00949-TJH-AFM Document 10 Filed 05/11/20 Page 1of2 Page ID #:135

 

 

1

2

3

4

5

6

7

8 Gnited States District Court

9 Central District of California
10 Western Dibision
11
12 ALVARO GONZALEZ MARTINEZ, EDCV 20-00949 TJH
13 Petitioner, Orver
14 Vv. to
15 | WILLIAM BARR, Show Cause
16 Respondent.
17
18
19 On February 21, 2020, Petitioner petitioned the Ninth Circuit to review the
20 | Board of Immigration Appeals [“BIA”] affirmance of the Immigration Court’s denial
21 || of his application for cancellation of removal. While the petition for review was
22 || pending, Petitioner filed an emergency motion to stay his removal and remand to the
23 || BIA with an order for his immediate release. The emergency motion argued that
24 || release was warranted because, inter alia, the recent COVID-19 pandemic made the
25 || conditions of his confinement at Adelanto Processing Center [“Adelanto”] violated the
26 || Fifth Amendment and that the denial of Petitioner’s application for cancellation of
27 || removal was improper because the initiation of removal proceedings violated the Fourth
28 || Amendment. The Ninth Circuit construed the emergency motion as a petition for a

 

Order to Show Cause - Page 1 of 2

 
1:3

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:20-cv-00949-TJH-AFM Document 10 Filed 05/11/20 Page 2of2 Page ID #:136

writ of habeas corpus brought under 28 U.S.C. § 2241 and, then, transferred it to the
Central District of California for a determination.

The Court has reviewed Petitioner’s petition for a writ of habeas corpus, together
with the moving and opposing papers.

The Ninth Circuit transferred this petition to this Court after this Court
provisionally certified a mandatory, no-opt out class of immigration detainees at
Adelanto and their Fifth Amendment substantive due process claim in Roman v. Wolf,
No. 5:20-cv-00768-TJH-PVC. On May 4, 2020, Respondent filed a notice of stay,
citing Roman. Petitioner argued that his Fourth Amendment claim exceeds the scope
of Roman and should, therefore, not be stayed. On May 5, 2020, the Court stayed
Petitioner’s Fifth Amendment substantive due process claim pending the resolution of
Roman.

Petitioner’s Fourth Amendment claim is a challenge to the BIA’s summary
affirmance of the immigration judge’s denial of cancellation of removal, which may not
be brought via a habeas petition. See Rodriguez v. Chertoff, 138 F. App’x. 916, *1
(9th Cir. 2005).

Accordingly,

It is Orvered that Petitioner shall show cause, if he has any, as to why the
Court should not dismiss his Fourth Amendment claim for lack of jurisdiction.
Petitioner’s response, if any, to this order to show cause shall be filed by May 18,
2020. The Government’s opposition, if any, to the Petitioner’s response shall be filed
by May 26, 2020. Petitioner’s reply, if any, shall be filed by June 1, 2020. The

matter will, then, stand submitted.

Date: May 11, 2020

    

cerry J. Hatter, Ar.
Senior United States District Jusge

 

Order to Show Cause - Page 2 of 2

 
